Citation Nr: 0422005	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-20 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to July 1965.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Los Angeles Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

Regarding the preliminary matter of what issue(s) is(are) 
before the Board, under 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement (NOD) 
and completed by a substantive appeal after a statement of 
the case (SOC) is issued.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (by filing 
a NOD within one year of the date of mailing of notice of the 
RO decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal. See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

In his NOD received in June 2002, the veteran appeared to be 
disagreeing with the denial of service connection for 
residuals of a right leg injury and for a back disorder.  In 
December 2002, the RO issued a statement of the case (SOC) on 
both issues and advised him that he had one year from the 
date of the letter notifying him of the rating decision to 
file a substantive appeal.  In his December 2002 Form 9, the 
veteran addressed only the matter of service connection for a 
right leg disorder, and did not mention the back disorder 
claim.  As there is no substantive appeal on the matter of 
service connection for a back disorder, that matter is not 
before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's Service Medical Records (SMRs) on file contain 
no mention of complaints, treatment or diagnosis of a right 
leg injury or disorder.  However, the SMRs do not include any 
field hospital records (and the veteran has alleged such 
treatment).  He asserts that he injured his right leg in 
either February or March of 1963 or 1964 when he was on 
temporary duty in Taiwan.  He was taken by helicopter to a 
Navy Field Hospital in Taiwan (Kaohsiung), where a Navy 
doctor reset a fracture (in the shin area) and put his leg in 
a brace.  He used crutches for four weeks, and was able to 
continue his duties sitting at a radarscope or standing at a 
plotting board.  It does not appear that there has been an 
exhaustive search for the records of the alleged field 
hospital treatment.  As service hospitalization records are 
archived separate from SMRs, such a search is indicated.

The veteran also claims that he was treated for his right leg 
disorder at the Marine Corps Base in Twenty-Nine Palms, 
California around November 1964 and March 1965.  Such 
treatment records are not on file; further development is 
indicated.  

The veteran apparently receives ongoing treatment at a VA 
clinic in California; however, there are no treatment records 
in the file after August 2001.  The record suggests that 
there may be almost three years of VA treatment/consultation 
records that have not been secured and associated with the 
claims file.  As such records are constructively of record 
(and may have some bearing on the veteran's claim), they must 
be secured.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for an 
exhaustive search for service hospital 
treatment records pertaining to the 
veteran's treatment for a right leg 
injury in 1963 or 1964, specifically at a 
Navy Field Hospital in Taiwan.  All 
locations where such records may have 
been retired should be contacted.  If the 
records are unavailable because they have 
been destroyed or irretrievably lost, it 
should be so noted for the record.  
 
2.  The veteran should be asked to 
identify all medical care 
providers/specialist consultants who have 
treated him (or provided consultation) 
for residuals of a right leg injury since 
his discharge from service.  The RO must 
obtain complete treatment records (those 
not already in the claims folder) from 
all treatment sources identified. 

3.  If (and only if) records received 
pursuant to the development ordered above 
reveal that the veteran was treated for a 
right leg injury in service (and confirm 
that he has a current leg disorder that 
may be a residual of such an injury) (see 
38 C.F.R. § 3.159), the RO should arrange 
for a VA orthopedic examination to 
ascertain the nature and likely etiology 
of the veteran's current leg disorder.  
The veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should provide 
a diagnosis for the veteran's current leg 
disorder, and opine whether it is at 
least likely as not that such disorder 
was caused by an injury in service.  The 
examiner should explain the rationale for 
all opinions given.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case, and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


